     Case 2:17-cv-02137-HLT-GEB Document 283-1 Filed 10/24/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHARLES R. LUTTRELL,                           )
                                               )
                        Plaintiff,             )
                                               )       Case No. 2:17-2137-JWL-GEB
                        v.                     )
                                               )
JAMES K. BRANNON, M.D.,                        )
ORTHOPEDIC SCIENCES, INC.,                     )
JOINT PRESERVATION INSTITUTE                   )
OF KANSAS, LLC, and                            )
DOCTORS HOSPITAL, LLC                          )
                                               )
                        Defendants.            )

                                              ORDER

          Upon consideration of the parties’ Joint Motion for Consent Judgment (the “Joint

Motion”), and with this Court previously having granted a Motion to Dismiss with prejudice

certain Counts related to allegations of widespread fraud (ECF 191), the following is ordered by

the United States District Court for the District of Kansas on this day ______________,

2019:

          ORDERED, that the Joint Motion be, and the same hereby is, GRANTED; and it is

further

          ORDERED, that the Court enters judgment in the defendants’ favor on Count I

Professional Negligence, Count II Lack of Informed Consent, Count V Fraud (subsumed by

Count I and Count II), Count VII Breach of Implied Warranty of Fitness, and Count VIII Strict

Liability Failure to Warn of Charles Luttrell’s Second Amended Complaint (ECF No. 151),

declaring that (1) Plaintiff had avascular necrosis in his right hip, (2) there was no product failure
       Case 2:17-cv-02137-HLT-GEB Document 283-1 Filed 10/24/19 Page 2 of 2




of the medical device in question, and (3) that there was no professional negligence by James K.

Brannon, M.D.; and it is further

          ORDERED, that all of Luttrell’s claims are dismissed with prejudice, and this judgment

shall have the effect of res judicata between the parties; and it is further

          ORDERED, that neither party is awarded attorneys’ fees or costs, including costs

taxable under Fed. R. Civ. P. 54 or KS Local Rules 54.1 or 54.2; and it is further

          ORDERED, that this case is concluded in all respects and shall be closed by the Clerk of

the Court.

                       IT IS SO ORDERED.



_________                               _____________________________________
Date                                         District Court Judge




4846-0646-2890, v. 1
